Order entered April 23, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-12-00306-CV

                               JOHN R. CHANCE, Appellant

                                           V.

                           CITIMORTGAGE, INC., Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-10-14984

                                       ORDER
      Before the Court is appellant’s April 2, 2013 motion for en banc reconsideration.

Appellant’s motion is DENIED.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE